DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a position processing system…for reading signals..and reporting..” in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The “position processing system” has been interpreted as corresponding to a computer as set forth in paragraphs [0034] and [0043] of the instant corresponding PG-Pub 2019/0343423, along with the algorithm/steps for performing the associated functions as set forth in the specification, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 11, 13, 14 and 15 are objected to because of the following informalities:  
In claim 11, in line 6, the limitation --- the plurality of --- should be inserted before the word “body”
In claim 11, in line 8, the limitation --- plurality of --- should be inserted before the word “body”.
In claim 11, in line 9, the limitation --- plurality of --- should be inserted before the word “body”.
In claim 13, in line 2, the word “a” should be deleted and replaced with --- the ---.  
In claim 14, in line 4, the word “a” should be deleted and replaced with --- the ---.
In claim 14, in line 5, the limitation --- plurality of --- should be inserted before the word “catheter”.
In claim 15, in line 2, the first occurrence of the word “a” should be replaced with the word --- the ---.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 14, in lines 3-8, the claim recites functional limitations, such as “while the catheter is being moved, concurrently measuring the electrical current…and concluding that a position of the one catheter electrode…”, which renders the scope of the claim indefinite as the claim is directed to an apparatus, wherein no structure is positively associated with the above functional limitations, and therefore it is unclear as to how the functional limitations further structurally limit the claimed apparatus.  For examination purposes, it is assumed that the above limitations are performed by the processor.  
With regards to claim 15, it is unclear as to what is meant by “the processor and the controller are operative responsively to identifying [the] variation determining a location of the distal end…”.  For examination purposes, Examiner assumes that Applicant meant to set forth that, --- in response to identifying the variation, the processor and the controller are configured to determine a location of the distal end…---
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-12 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hill et al. (US Pub No. 2014/0275913).
With regards to claim 11, Hill et al. disclose an apparatus, comprising:
a plurality of body surface electrodes (34), which are adapted to be fixed to a surface of a body at respective locations (paragraph [0024], referring to the patch electrodes (34) which are placed on the surface of the body (16); Figure 1);
a controller (24) having current-measuring circuitry (i.e. “electronic control unit (ECU)”), which is adapted to be coupled to a catheter (14) having a distal portion and at least one catheter electrode (20) disposed on the distal portion and to body surface electrodes (34), the controller being operative for passing electrical current through the body (i.e. “electrical fields created in the body 16 (e.g., within the heart 18) by exciting the patch electrodes 34”) between the at least one catheter electrode and the body surface electrodes, and for determining position coordinates of the catheter by measuring respective characteristics of the electrical current passing through the body surface electrodes (paragraphs [0024]-[0025], referring to values provided by the patch electrodes (34) may be “used by the ECU 24 to determine a position and orientation of the catheter 14….” and referring to “Voltage measurement comparisons made between the electrode 20 and the patch electrodes 34…can be used to determine the position of the positioning electrode 20 relative to the heart 18 or other tissue”; paragraph [0034], referring to the position of an internal electrode (20) may be determined by driving current between different sets of patches (34) and measuring one or more patch impedances along with the voltage of the positioning electrode (20); Figures 1 and 6);
a memory (paragraph [0030], referring to the ECU 24 having a computer-readable storage medium);
a processor, having access to the memory and cooperative with the controller (paragraph [0030], referring to the ECU comprising a programmable microprocessor and can be programmed with one or more computer programs encoded on the computer-readable storage medium) to perform the steps of: 
while the catheter is being moved in a human patient through a sheath (12, 40’) having a lumen and a distal end, measuring the electrical current through the at least one catheter electrode with the current-measuring circuitry (paragraphs [0026]-[0027], referring to the catheter (14) being inserted through the introducer (12, 40’), wherein the ECU (24) may be configured to measure a voltage or electric potential within the field and determine whether one or more electrodes (20) are within or outside of the shaft of the introducer (12) according to a measured voltage or potential; paragraphs [0050]-[0052], referring to measuring electric potentials with one or more interior electrodes (20) to determine whether one or more of the interior electrodes (20) are within or outside of the introducer shaft (40’); Figures 1, 6); 
identifying a variation (i.e. multi-polar measurements which may include a voltage measured between two of the internal electrodes (20) (i.e. a bipolar or differential measurement)) in the electrical current between a first threshold value (i.e. 0) and a second threshold value (i.e. “known or measurable value”) (paragraphs [0051]-[0052], referring to comparing the voltage to a threshold to determine whether one or both electrodes (20) are within the introducer shaft (40’) or outside of the introducer shaft 40’, wherein, for example, the bipolar voltage may be between zerio (i.e. first threshold) and the known or measurable value (i.e. second threshold) if one electrode (20) is inside the introducer shaft (40’) and the other outside the introducer shaft (40’), etc.; Figures 1 and 6); and 
responsively to the variation, reporting that a portion of the catheter has transitioned between an in-sheath condition and an out-of-sheath condition (paragraph [0052], referring to comparing the voltage to a threshold to determine whether one or both electrodes (20) are within the introducer shaft (40’) or outside of the introducer shaft (40’); Figures 1 and 6-7). 
	With regards to claim 12, Hill et al. disclose that the current-measuring circuitry is a component of an impedance measuring system and wherein measuring the electrical current comprises measuring an impedance of a heart of the human patient (paragraphs [0034], referring to measuring one or more patch impedances along with the voltage on the positioning electrode (20)).
	With regards to claim 19, Hill et al. disclose that their apparatus further comprises a position processing system operative for reading signals from a magnetic sensor disposed in the catheter at a predetermined distance from the distal end of the catheter and reporting a location of the distal end of the catheter from the reading (paragraph [0022], referring to the system comprising a combination electric-field based and magnetic field-based system such as shown with reference to U.S. Pat. No. 7,536,218, “the disclosures of which are hereby incorporated by reference in their entireties..”, wherein 7,536,218 discloses a magnetic sensor (22) disposed in the catheter (20) (see Figure 1, wherein the magnetic sensor (22) is disposed in the catheter at a predetermined distance from the distal end of the catheter) and wherein a location of the distal end of the catheter is reported from the reading (column 5, line 63-column 6, line 13; Figure 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hill et al. as applied to claim 11 above, and further in view of Koyrakh et al. (US Pub No. 2013/0172712).
With regards to claim 13, as discussed above, Hill et al. meet the limitations of claim 11.  Hill et al. further disclose that the sheath (12, 40’) has an outer wall (see Figures 1 and 6), wherein identifying a variation is performed while the catheter electrode is passing by the distal length of outer wall (paragraphs [0051]-[0052]; Figures 1, 6, note that the catheter electrode (20) may be within or outside of the introducer shaft (40’) and would pass along the length of the outer wall of the introducer (40’)).  
However, Hill et al. do not specifically disclose that the outer wall has a perforation formed therethrough, wherein the identification of the variation is performed while the catheter electrode is passing by the perforation.     
	Koyrakh et al. disclose an introducer sheath (62) for a medical device, such as a catheter, wherein the sheath (62) includes one or more apertures (80,82) extending radially from a radially outer surface (84) of sheath (62) to lumen (78) (paragraphs [0004], [0048]; Figures 1-2, 4-5).   The apertures (80, 81) may be longitudinally spaced apart from each other such that when an electrode, such as electrode (44’) of a medical device is positioned within a distal section of the body (64) of sheath (62) is moved relative to the sheath’s body (64), at least a portion of the electrode (44’) is continuously adjacent at least one aperture (paragraphs [0045]-[0046], note that the catheter electrode (44’) passes by the aperture/perforation; Figures 4-5).  The apertures electrically couple the space defined by the lumen of the catheter and the space outside of the sheath and allow electric current generated by electrical activity in body tissues or from external sources to pass radially between the surface and lumen to electrodes on the medical device (paragraph [0045]).  
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the outer wall of Hill et al. have a perforation formed therethrough, wherein the identification of the variation is performed while the catheter electrode is passing by the perforation, as taught by Koyrakh et al., in order to electrically couple the space defined by the lumen of the catheter and the space outside of the sheath and allow electric current generated by electrical activity in body tissues or from external sources to pass radially between the surface and lumen to electrodes on the medical device (paragraph [0045]).  
	With regards to claim 14, Hill et al. disclose that the at least one catheter electrode comprises a plurality of catheter electrodes (i.e. 20_1, 20_2, etc.) (paragraph [0052]); while the catheter is being moved, concurrently measuring the electrical current in the plurality of catheter electrodes, respectively, wherein identifying a variation comprises recognizing a transient decrease in current flow in one of the catheter electrodes that does not fall below a lower threshold (i.e. 0) and concluding that a position of the one catheter electrode opposes the outer wall (and hence the perforation of the Hill et al. in view of Koyrakh et al. which is in the outer wall) during the transient decrease (paragraph [0052], referring to the bipolar voltage being equal to a known or measurable value if both electrodes (20) are inside the introducer shaft (40’), wherein the potential changes linearly over the length of the introducer shaft (40’) and being between zero and the known or measurable value if one electrode 20 (i.e. “the one catheter electrode”) is inside the introducer shaft (40’; and therefore opposing the outer wall and thus perforation in the outer wall of the above combined references) and the other outside the introducer shaft (40’), and therefore there would be a transient decrease from the known or measurable value in current flow in one of the catheter electrodes that does not fall below the lower threshold of zero when the one catheter electrode opposes the outer wall [and thus perforation in the outer wall of the above combined references]); Figures 6-7).  
	With regards to claim 15, Hill et al. disclose that the processor and the controller are operative responsively to identifying a variation determining a location of the distal end of the catheter relative to the perforation (paragraph [0052], referring to determining a location of the electrodes (20), which are at a distal end of the catheter, relative to inside or outside the introducer shaft (40’), wherein the perforation is in the outer wall of the introducer shaft in the above combined references).  
	With regards to claim 16, Hill et al. disclose that the portion of the catheter is the distal end of the catheter (paragraph [0052], Figure 6, note that the electrodes (20) are at the distal end of the catheter).
	With regards to claim 17, Hill et al. disclose that the portion of the catheter is another electrode (paragraph [0052]; Figure 6, note that there are multiple electrodes (20), wherein one of the electrodes can be considered as “another electrode”).

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hill et al. as applied to claim 11 above, and further in view of Hauck et al. (US Pub No. 2008/0255470).
With regards to claim 18, as discussed above, Hill et al. meet the limitations of claim 11.  Hill et al. further disclose that different sheath-catheter combinations have different known thresholds that can be selected (paragraphs [0045]-[0047], [0051], referring to thresholds being known in the art and dependent on whether the potential decrease or increases from the proximal end portion of the introducer shaft to the distal end opening of the introducer shaft, wherein the potential decreasing/increasing in such a manner is dependent on the sheath (i.e. introducer shaft) and catheter configuration, and thus different known thresholds respectively correspond to different sheath-catheter combinations).
However, Hill et al. do not specifically disclose the memory contains a databased of the sheath-catheter combinations.
Hauck et al. disclose that a system and method for determining the local impedance of one or more electrodes of an electrode catheter in order to identify the relative position of an electrode catheter to a sheath of a guiding introducer (Abstract).  A change in initial and subsequent impedances may be compared to a predetermined threshold, wherein the threshold may be based on stored information and further impedance changes based on differently sized catheters may be predetermined and stored in memory (52) as tables or other suitable data structures (paragraphs [0013], [0047]).  A processor may then access the tables in memory and determine a change in impedance that indicates that the electrode is at least partially or fully exposed outside of the sheath (paragraph [0047], note that by storing the information in a table/database in memory, the information can be easily accessed).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the different known thresholds (and hence the different sheath-catheter combination associated with the thresholds) of Hill et al. be stored in the memory as a database, as taught by Hauck et al., in order to have the processor easily access the database/table in memory to determine the threshold (paragraph [0047]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lichtenstein (US Pub No. 2015/0126895) discloses a sheath having an outer wall and having multiples holes along the tube penetrating the outer wall, wherein a current is measured that is transmitted through electrically conducting elements between the catheter electrode and the plurality of body surface electrodes and a plurality of impedances is computed between the catheter electrode and the plurality of body surface electrodes to identify the position of the catheter distal tip in the lumen in the sheath (paragraph [0057]).
Olson (US Pub No. 2013/0137963) discloses determining positions of a catheter electrode (18), wherein catheter is determined to be stationary and a determination to execute an algorithm is determined by comparing the calculated elapsed time to a predetermined threshold (Abstract; paragraph [0093]).  
Tsui (US Pub No. 2009/0210029) discloses determining whether a stimulation electrode (12) is located inside or outside a nearve sheath based on comparing impedance values to a threshold (Abstract; paragraph [0028]).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793